   Case 2:18-cv-01919-RFB-BNW Document 147-3 Filed 07/30/21 Page 1 of 5




                                  Exhibit Index

Ex. 1_07-22-19_BOA 1st Set of Interrogatories to Zeitlin

Ex. 2_01-28-20_BOA Email _Document Production Complete

Ex. 3_02-05-20_Zeitlin Letter to BOA_Discovery Deficiencies

Ex. 4_02-21-21_BOA Letter to BLF_Reply to Zeitlin

Ex. 5_02-27-20_ Zeitlin Letter to BOA_Discovery Concerns

Ex. 6_03-10-20_Zeitlin Letter to BOA Regarding Meet and Confer

Ex. 7_04-27-20_BOA Email Standing by Objections

Ex. 8_06-19-20_BOA 8th Supplemental Production

Ex. 9_06-19-20_BOA Email to Zeitlin_Canvassing Complete_No Additional
Documents

Ex. 10_09-04-20_BOA Letter to Zeitlin_9th Production Transmittal

Ex. 11_09-04-20_BOA 9th Supplemental Production

Ex. 12_Guibernau Concern Email (BANA005987)

Ex. 13_Frey-Miller Exchange (BANA005892)

Ex. 14_High Level Summary Email (BANA005980)

Ex. 15_High Level Summary (BANA005981)

Ex. 16_DNDB Email (BANA005973)

Ex. 17_09-21-20_Zeitlin Letter to BOA_Response to BOA 9th Supplemental

Ex. 18_10-13-20_BOA Letter to BLF_Reply to Zeitlin 09-21-20 Response

Ex. 19_10-14-20_Zeitlin Letter to BOA_Transmittal to Zeitlin 2nd Written
Discovery

Ex. 20_10-14-20_Zeitlin 2nd Written Discovery Requests for Documents




                                         1
   Case 2:18-cv-01919-RFB-BNW Document 147-3 Filed 07/30/21 Page 2 of 5




Ex. 21_10-15-20_BOA Request for Case Citations

Ex. 21-A_10-19-20_Zeitlin Response to BOA’s Request for Case Citations

Ex. 21-B_Welch Letter

Ex. 21-C_Kapila Exhibit A

Ex. 21-D_Coquin Invs. v. Rothstein_ 2012 U.S. Dist. LEXIS 108712

Ex. 21-E_Doc Request Coquina

Ex. 21-F_Wiand Motion to Compel

Ex. 21-G_Wiand Order Doc 83

Ex. 21-H_ 10-28-20_BOA Response to Cases

Ex. 21-I_ 10-30-20_Zeitlin Response

Ex. 22_11-13-20_BOA Response to Zeitlin 2nd Request for Documents

Ex. 23_01-12-21_BOA to Zeitlin re 30b6 Topics

Ex. 24_01-20-21_Zeitlin to BOA_30b6 Letter Response

Ex. 25_01-26-21_BOA 10th Supplemental Production

Ex. 26_01-26-21_BOA to Zeitlin 30b6 Response

Ex. 27_02-04-21_Zeitlin to BOA_30b6 Response Letter

Ex. 28_02-09-21_Zeitlin Letter to BOA_Discovery Response Deficiencies

Ex. 29_02-11-21_Zeitlin to BOA_Bernhoft Retraction Demand

Ex. 30_04-28-20_BOA’s Seventh Supplemental Disclosure

Ex. 31_02-25-21_BOA Bernhoft Retraction Response

Ex. 32_03-02-21_BOA Letter_Discovery Dispute Conferral

Ex. 33_03-10-21_Zeitlin Letter to BOA_Discovery Dispute Conferral Response




                                        2
   Case 2:18-cv-01919-RFB-BNW Document 147-3 Filed 07/30/21 Page 3 of 5




Ex. 34_03-18-21_Zeitlin 56-page Letter_Discovery Conferral and Demand Letter

Ex. 35_03-22-21_BOA Letter to Zeitlin_BSA Meet and Confer

Ex. 36_04-14-21_BOA Letter Response to Zeitlin 03-18-20 Discovery Complaint
Letter

Ex. 37_04-14-21_Zeitlin Letter Reply to BOA 04-14-21 Letter Response

Ex. 38_04-26-21_BOA Redaction Removal Letter

Ex. 39_08-09-18_Zeitlin Letter to Frey_BANA000221-223

Ex. 40_08-09-18_Zeitlin Letter to Frey BANA000224-226

Ex. 41_08-09-18_Zeitlin Letter to Frey BANA000227-229

Ex. 42_08-09-18_Zeitlin Letter to Frey BANA005491

Ex. 43_01-10-20_Zeitlin to BOA_Case

Ex. 44_08-17-18_Forest-Frey Exchange_BANA005348

Ex. 45_08-17-18_Miller-Frey Exchange_Documents_BANA005346

Ex. 46_Ryan McFadden - Vice President; Senior AML Risk Specialist - Bank of
America | LinkedIn

Ex. 47_08-06-18_BOA Scheduled Meeting_BANA005782

Ex. 48_07-17-19_BOA’s Response to Zeitlin’s Requests for Admissions, Documents,
and Interrogatories

Ex. 49_Four Blocker_BANA005966

Ex. 50_12-13-19_ BOA Privilege Log

Ex. 51_09-04-20_BOA 2nd Supp Privilege Log

Ex. 52_Adminisration De Call Center Four Blocker_BANA005971

Ex. 53_07-26-18_Google Daily Alerts Email with Attachments_BANA005914

Ex. 54_Watkins Work Product_BANA005806



                                       3
   Case 2:18-cv-01919-RFB-BNW Document 147-3 Filed 07/30/21 Page 4 of 5




Ex. 55_BOA Panama Charity Timeline_BANA005982

Ex. 56_06-17-19_Zeitlin First Discovery

Ex. 57_08-28-18_Miller Email Schedule with Bill_BANA005905

Ex. 58_Frey Undated Work Product_BANA005870

Ex. 59_09-15-18_Meeting Scheduled with FBI_BANA005909

Ex. 60_BOA’s BSA log dated December 13, 2019

Ex. 61_Denise Watkins Undated Work Product_BANA005808

Ex. 62_09-05-18_Meeting Scheduled with FBI_BANA005904

Ex. 63_Denise Watkins Undated Work Product_BANA005818

Ex. 64_Graphic_BANA005822

Ex. 65_Graphic_BANA005823

Ex. 66_Graphic_BANA005826

Ex. 67_Graphic_BANA005831

Ex. 68_Graphic_BANA005832

Ex. 69_Graphic_BANA005840

Ex. 70_Graphic_BANA005841

Ex. 71_Graphic_BANA005842

Ex. 72_Graphic_BANA005843

Ex. 73_Graphic_BANA005844

Ex. 74_Graphic_BANA005845

Ex. 75_Graphic_BANA005846

Ex. 76_Graphic_BANA005968



                                          4
   Case 2:18-cv-01919-RFB-BNW Document 147-3 Filed 07/30/21 Page 5 of 5




Ex. 77_Graphic_BANA005972

Ex. 78_09-24-18_Expedited Account Closures Email_BANA005978

Ex. 79_Deposition Transcript of Andrew Frey_January 20, 2021

Ex. 80_ Deposition Transcript of Jean Miller_March 24, 2021

Ex. 81_ Deposition Transcript of Denise Watkins_February 9, 2021

Ex. 82_01-28-20_BOA Supplemental BSA Log

Ex. 83_04-28-20 BOA Supplemental Privilege Log

Ex. 84_04-28-20_BOA Supplemental BSA Log

Ex. 85_09-04-20_BOA Supplemental BSA Log




                                        5
